UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 ALICIA GORDON,
        Plaintiff

        v.
 CAROLYN W. COLVIN,                            Civil Action No. 15-01028 (CKK/GMH)
 In her official capacity as Acting
 Commissioner, Social Security
 Administration,
        Defendant

                              MEMORANDUM OPINION
                                 (October 18, 2016)
     On September 30, 2016, Magistrate Judge G. Michael Harvey’s [19] Report and
Recommendation was entered, and the parties were allowed 14 days to file objections to
the recommendations made by the magistrate judge. No objections have been filed as of
this date. Upon careful consideration of the record in this case and of Magistrate Judge
Harvey’s [19] Report and Recommendation, the Court ADOPTS and ACCEPTS the
Report and Recommendation in full.
    The Court shall GRANT Defendant’s [15] Motion for Judgment of Affirmance and
shall DENY Plaintiff’s [14] Motion for Judgment of Reversal. The Court shall affirm the
Commissioner’s decision in this matter and this case shall be dismissed in its entirety.
   An appropriate Order accompanies this Memorandum Opinion.


                                                        /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge